Title: To George Washington from the Maryland Executive Council, 18 February 1792
From: Maryland Executive Council
To: Washington, George



Sir,
Maryland Annapolis Feby 18. 1792.In Council.

Presuming that the defence of the frontiers will require an augmented force, and that Military promotions will of course take place, we beg leave to address you in favor of Mr Henry Carbery who served in the late expedition against the Indians as Senior Captain in the Battalion of levies from this State, and has returned with the reputation of having exhibited an exemplary Conduct as well in the unfortunate Action as during the Campaign in general. These testimonies joined to the knowledge we have of his respectable deportment in private life, have impressed us with the desire of procuring him the further Notice of your Excellency—We believe him to be among those men who by a predilection for the Military life are led to a closer Study of the duties of that profession than Officers of his rank in general impose on themselves. We beg leave Sir, to add that during the former war he occasionally Commanded a party of Cavalry against the Indians, and Seems Confident of acquitting himself well, if he should be honored with a Command of that kind in the proposed Arrangements⟨.⟩ With the highest respect we have the honor to be your Excellencys mo. obedt hble Servt

James Brice

